DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (U.S. PG PUB 2008/0271059) in view of Mehta et al. (U.S. PG PUB 2020/0092374) and Meera et al. (U.S. PG PUB 2005/0160104).


creating a custom rule for enforcement on a mobile application client on a mobile application server, wherein the mobile application client is configured to enforce one or more custom rules when operating in offline mode (see ¶ [0005] “Technologies are described herein for executing business logic extensions in conjunction with a client application executing on a client computing system. Through the utilization of aspects presented herein, rich custom business logic can be developed and deeply integrated with both the client and the server of such applications. Moreover, such logic can be developed and-executed with rich compiled code, easily deployed to client applications, and seamlessly executed by an application platform regardless of whether the client application is online or offline.”); and transmitting the custom rule to the instance of the mobile application client to enable the instance to enforce the custom rule when the instance is operating in the offline mode (see ¶ [0008] “However, when the client application is offline, the client application utilizes the client-hosted application services. In one implementation, the client-hosted application services are exposed to the client application through a message-based API that is identical to the API exposed by the server platform. In this manner, the client application can utilize the same API regardless of whether it is operating in online or offline mode.”).

Ott does not expressly disclose defining characteristics of user accounts for which the mobile application client is to enforce the custom rule; in response to a connection being established between an instance of the mobile application client for a specific user account and the mobile application server, determining that the instance of the mobile application client should enforce the custom rule based at least in part on a match between characteristics of the specific user account and the defined characteristics.
However, Mehta teaches defining characteristics for which the mobile application client is to enforce the custom rule (see ¶[0006] “The compliance rule can specify a condition and a remedial action for the application. The user device can execute the application. The application 
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ott and Mehta and substitute Mehta’s user device/device with Meera’s user account because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Regarding claim 2, Ott teaches further comprising: placing the instance of the mobile application client into the offline mode in response to a detection of a lack of network connectivity to the mobile application server (see ¶ [0023] “The CRM client application 106 is offline when it is unable to establish a network connection to the CRM application 108.”).
Ott does not expressly disclose while the instance of the mobile application client is operating in the offline mode: (i) accepting a user input to the instance of the mobile application client that triggers enforcement of the custom rule, and (ii) performing all functions of the custom rule locally by the instance of the mobile application client to immediately enforce the custom rule.
However, Mehta teaches while the instance of the mobile application client is operating in the offline mode: (i) accepting a user input to the instance of the mobile application client that triggers enforcement of the custom rule (see ¶ [0039] “In another example, a compliance rule can be configured to be enforced based on input received by the user device. For example, a compliance rule can specify trigger based on the device receiving input indicating that the user is in an unsecure environment. The input can include, for example, detecting loud talking or music through the microphone of the user device, or comparing a GPS coordinate of the user device 
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).
Regarding claim 3, Ott does not expressly disclose further comprising: composing a query to retrieve server-side supporting data that is queried during enforcement of the custom rule from a mobile application database; 
executing the query on the server-side mobile application database to obtain the server-side supporting data; and transmitting the server-side supporting data to the instance of the mobile application client to further enable the instance to enforce the custom rule server-side when the instance is operating in offline mode.
However, Mehta teaches further comprising: 
composing a query to retrieve server-side supporting data that is queried during enforcement of the custom rule from a mobile application database (see ¶ [0022] “For example, the application can be stored in a command queue associated with the user device, such as at a management server. An instruction can then be transmitted to a messaging service associated with the platform of the target user device. The instruction can request that the messaging service send an instruction to the user device to check in with the management server or otherwise determine whether the command queue contains any commands or instructions.”); 
executing the query on the server-side mobile application database to obtain the server-side supporting data (see ¶ [0022] “The instruction can request that the messaging service send 
transmitting the server-side supporting data to the instance of the mobile application client to further enable the instance to enforce the custom rule when the instance is operating in offline mode (see ¶ [0043] “As discussed with respect to FIG. 1A, the compliance rule can be transmitted by a management server in some examples, such as examples where the user device is managed by the management server. The user device can be managed by the management server by performing certain enrollment procedures explained with respect to FIG. 5. In that example, the management server can instruct the user device to check with the management server and, if applicable, execute commands stored in a command queue. The compliance rule can also be transmitted to the user device directly, by the management server or another server. Furthermore, the first and second compliance rules can each be a part of, or contained within, the first and second applications, respectively. The compliance rules can be configured to operate with the SDK of the compliance engines, in an example.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).

Regarding claim 4, Ott teaches further comprising: placing the instance of the mobile application client into the offline mode in response to a detection of a lack of network connectivity to the mobile application server (see ¶ [0023] “The CRM client application 106 is offline when it is unable to establish a network connection to the CRM application 108.”).
Ott does not expressly disclose while the instance of the mobile application client is operating in the offline mode: (i) accepting a user input to the instance of the mobile application client that triggers enforcement of the custom rule, and (ii) retrieving a portion of the supporting 
However, Mehta teaches while the instance of the mobile application client is operating in the offline mode: (i) accepting a user input to the instance of the mobile application client that triggers enforcement of the custom rule (see ¶ [0039] “In another example, a compliance rule can be configured to be enforced based on input received by the user device. For example, a compliance rule can specify trigger based on the device receiving input indicating that the user is in an unsecure environment. The input can include, for example, detecting loud talking or music through the microphone of the user device, or comparing a GPS coordinate of the user device with a predetermined list of unsecure locations. If input is received indicating that the user is in an unsecure environment, the application can perform a remedial action.’), and (ii) retrieving a portion of the supporting data from local storage to enable the instance of the mobile application client to immediately enforce the custom rule (see ¶ [0067] “The application can save the compliance rule to the user device at stage 235. In one example, the application stores the compliance rule in a storage location designated for local storage for the application. That data store can be made available to the application for quick access while the application is executing.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).

Regarding claim 6, Ott does not expressly disclose wherein the custom rule is a script, and the mobile application client is configured to execute scripts to enforce custom rules without requiring changes to a build of the mobile application client.
However, Mehta teaches wherein the custom rule is a script, and the mobile application client is configured to execute scripts to enforce custom rules without requiring changes to a build of the mobile application client (see ¶ [0062] “The rule policy can be a file, script, application 
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).

Regarding claim 7, Ott does not expressly disclose wherein the characteristics of the user accounts describe both (i) the geographic location in which the custom rule applies to transactions performed by the user and (ii) the business role performed by the user for which the custom rule applies to a duty or authority of the business role.
However, Mehta teaches wherein the characteristics of the user describe both (i) the geographic location in which the custom rule applies to transactions performed by the user (see ¶[0086] “Setting 410 can limit any functionality of the user device, such as particular applications, services, or use of the device entirely, based on the geographic location of the device. This can be useful for devices that are intended to stay within a predetermined area, such as a user device that is intended to stay on premises of an enterprise. In some examples, further options can be established for an administrator to select specific limits on functionality when a user device leaves a geofenced area.”) 
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).
Mehta does not expressly disclose the functions above are disclosed by user accounts but instead refers to a user device/device, and Mehta does not expressly disclose (ii) the business role performed by the user for which the custom rule applies to a duty or authority of the business role.
However, Meera teaches user accounts (see ¶[0103] “When the user account is validated and a corresponding client accounting database 104 is found, processing proceeds to step 410”) and (ii) the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ott and Mehta and substitute Mehta’s user device/device with Merra user account because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.

Regarding claim 8, Ott does not expressly disclose wherein the creation of the custom rule further comprises: identifying an object of the mobile application client to which the custom rule is applied; selecting an event for the object which will trigger enforcement of the custom rule; and transmitting the selected event and identifier for the object to the instance of the mobile application client to further enable the instance to enforce the custom rule when the instance is operating in offline mode.

Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).
Regarding claim 9, Ott does not expressly disclose wherein the creation of the custom rule further comprises: generating instructions to present a graphical user interface (GUI) for creation of one or more custom rules; transmitting the instructions to a client computing device associated with an administrator account to cause the GUI to be displayed; and accepting user inputs received through the GUI to create the custom rule.

Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).

Regarding claim 10, Ott does not expressly disclose wherein a GUI presented by the instance of the mobile application client displays the results of the custom rule immediately following acceptance of an input that triggers the custom rule.
However, Mehta teaches wherein a GUI presented by the instance of the mobile application client displays the results of the custom rule immediately following acceptance of an input that triggers the custom rule (see ¶ [0077] “The report can include a description of the compliance rule that was evaluated at stage 240, a description of the result of the evaluation (i.e., 
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott by adapting Mehta for application-specific compliance enforcement that can be evaluated and enforce on the device itself, without requiring a server connection (see ¶ [0005] of Mehta).

Regarding claim 11, Ott teaches wherein the custom rule is one of (i) a validation rule, and (ii) a business logic rule (see ¶ [0017] “The server-hosted application services allow custom business logic extensions to be executed.”).
Regarding claim 12, is an independent system claim corresponding to claim 1 above. Therefore, it is rejected for the same reasons as claim 1. In addition, Ott teaches a computing system, comprising: a processor (see fig. 6, CPU 602); a memory operably connected to the processor (see fig. 6 System memory 608); a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions (see fig. 6, storage device 610). 
Regarding claim 13-15, are system claims corresponding to claims 2-4 above. Therefore, it is rejected for the same reasons as claims 2-4 above.
Regarding claim 17, is an medium claim corresponding to claim 1 above. Therefore, it is rejected for the same reasons as claim 1. In addition, Ott teaches a non-transitory computer-readable medium storing computer- executable instructions (see fig. 6 storage device 610). 
Regarding claim 18-19, are medium claims corresponding to claims 2-3 above. Therefore, it is rejected for the same reasons as claims 2-3 above.


Claims 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (U.S. PG PUB 2008/0271059) in view of Mehta et al. (U.S. PG PUB 2020/0092374) and Meera et al. (U.S. PG .

Regarding claim 5, Ott, Mehta, Meera do not expressly disclose further comprising: adding the custom rule to a database of rules associated with the mobile application server; incrementing a current version number of the database;  in response to the establishment of the connection, comparing the current version number of the database with a version number of the database stored by the mobile application client to determine that the current version number exceeds the stored version number, wherein; and comparing the characteristics of the specific user account and the defined characteristics to find the match in response to the determination that the current version number exceeds the stored version number.
However, Van Rotterdam teaches further comprising: adding the custom rule to a database of rules associated with the mobile application server (see ¶ [0028] “This object 110 with its associated type definition(s) 120 may be stored in a database 130, such as an XML, object-oriented database, for example, in a way which persists the object 110 and its component definitions 120, for example, in an object-to-database mapping.”); incrementing a current version number of the database (see ¶ [0025] “Accordingly, embodiments may provide for the updating of an object, and a version number for the object may be incremented serially when a new version of an object is implemented or deployed in order to assist in the maintenance of a record or log of what changes were made at what time and to otherwise be able to replicate results or states as necessary in the future. As new versions of objects are developed or made necessary by the pertinent business processes he administrator of a data system or database may wish to roll-out a new version of an object or without interrupting the continuous use of the data system or database using the object.”);  in response to the establishment of the connection, comparing the current version number of the database with a version number of the database stored by the mobile application client to determine that the current version number exceeds the stored version number (see ¶ [0043] “If later versions are available, in step 560 the type definition of the later version or versions of the type definitions may be inspected, for example to determine whether 
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ott, Mehta, Meera by adapting the teachings of Van Rotterdam for keeping track of versioning (see ¶[0025] of Van Rotterdam).
Regarding claim 16, is a system claim corresponding to claim 5 above. Therefore, it is rejected for the same reasons as claim 5 above.
Regarding claim 20, is a medium claim corresponding to claim 5 above. Therefore, it is rejected for the same reasons as claim 5 above.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant’s argument 

A, is moot due to the new grounds of rejection.

B. Ott and Mehta do not teach “in response to a connection being established… determining that the instance of the mobile application client should enforce the custom rule.” 
Examiner disagrees. Mehta teaches enforcing a custom rule in at least ¶[0039] “In another example, a compliance rule can be configured to be enforced based on input received by the user device. For 

Regarding claim 7, applicants argue “(i) a geographic location where a user is active for which the custom rule applies to transactions” that Mehta’s describes location of a device, and not location for a user, and not applicable to transaction.

Examiner disagrees. In examiners interview 7/29/2021, examiner and applicant has previously discussed and agreed that a user device will have a user. It is inherent that a user device is operated by a user. However, examiner has included art that specifically spells out that there are user accounts. Therefore, it would have been obvious to one of ordinary skill in the art to substitute a user device/device, with a user account. Also note, one of ordinary skill will know that user accounts are software based, it needs hardware to operate, like a GPS receiver that read radio waves. Thus is it inherent that user accounts exist on hardware. It does not exist in the air. Thus, it is obvious that there exist a user account on a user device. 
Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194